Citation Nr: 0319460	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  96 43-418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for discogenic disease 
of the lumbosacral spine, status post discectomy and spinal 
fusion T12-L3.

Entitlement to a compensable evaluation for a surgical scar 
of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Maxine Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to March 
1995.  This matter came to the Board of Veterans' Appeals on 
appeal of rating decisions by the Department of Veterans 
Affairs (VA) in Buffalo, New York.


REMAND

Pursuant to authority provided by 38 C.F.R. § 19.9(a) (2002), 
the Board undertook additional development to obtain evidence 
and information needed to substantiate the veteran's claims.  
The United States Court of Appeals for the Federal Circuit 
has held that the provisions of 38 C.F.R. § 19.9(a) are 
invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, they allow the Board to 
consider additional evidence without having to remand the 
case for initial consideration by the originating agency and 
without having to obtain a waiver from the appellant.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

The Board further notes that the criteria for evaluating 
scars and intervertebral disc syndrome have been revised 
since the veteran's claims were most recently considered by 
the RO and that the veteran has not been afforded a recent VA 
examination of these disabilities.

Finally, the Board notes that additional records pertinent to 
the veteran's claims may be in the possession of the Social 
Security Administration (SSA).

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should undertake any indicated 
record development, to include 
development to obtain a copy of any a 
decision rendered by SSA on the veteran's 
claim for disability benefits and copies 
of any records upon which such decision 
was based.

2.  When the above development has been 
completed, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected back 
disability and any disabling 
manifestations of the service-connected 
scar of the low back.  The veteran should 
be properly notified of the date, time, 
and place of the examination in writing.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected back disability, 
and to the extent possible 
distinguished the manifestations of 
the service-connected disability 
from those of any other disorder 
present.  Any indicated studies, 
including an X-ray study and range 
of motion testing in degrees, should 
be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also describe 
the location, size and 
characteristics of the service-
connected surgical scar, as well as 
any symptoms and functional 
impairment associated with the scar. 

The examiner should also provide an 
opinion concerning the impact of 
these disabilities on the veteran's 
ability to work.

The rationale for all opinions expressed 
should also be provided.

3.  The RO should then undertake any 
other indicated development and 
readjudicate the veteran's claims based 
on all evidence received since its most 
recent consideration of the claims.  The 
RO should consider the current and former 
criteria for evaluating these 
disabilities.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no further 
action until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




